Citation Nr: 1119303	
Decision Date: 05/18/11    Archive Date: 05/26/11

DOCKET NO.  01-02 618A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) for varicose veins of the right lower extremity, currently evaluated as 40 percent disabling.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Mark Lippman, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. B. Mays, Counsel

INTRODUCTION

The Veteran served on active duty from October 1974 to December 1976.

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2000 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which continued a 40 percent evaluation for varicose veins.  Jurisdiction is currently with the Atlanta, Georgia RO.

The Veteran testified before a Veterans Law Judge (VLJ) in March 2002.  A transcript of the hearing has been associated with the claims file.  Because the VLJ who conducted that hearing is no longer employed by the Board, the Board in a March 2011 letter offered the Veteran the opportunity to testify at another hearing, however there is no response to such letter.  As such, the Board concludes that the Veteran wishes to proceed without an additional hearing.

In a July 2006 decision, the Board issued a decision denying entitlement to an evaluation in excess of 40 percent for varicose veins of the right lower extremity.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In October 2007, the Court remanded the case, directing the Board to comply with instructions specified in the October 2007 joint remand for remand.

The October 2007 joint remand for remand specifically requested that the Court affirm the denial of an evaluation greater than 40 percent for the varicose veins of the right lower extremity but requested that the Court remand for the Board to 1) provide reasons and bases for rejecting evidence that, in the appellant's view, supported entitlement to an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) and (2) address the Veteran's reasonably raised claim for entitlement to a total disability rating based on individual unemployability due to service connected disabilities.  

Thereafter, in May 2008, the Board remanded the claim for further development consistent with the joint motion for remand.

In a December 2008 rating decision (issued in January 2009), the RO denied entitlement to a TDIU, and VA received the Veteran's notice of disagreement in March 2009.  Although the RO issued a statement of the case in January 2011, the Veteran did not perfect an appeal.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), however, the Court held that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  In light of the extraschedular claim (a part of the increased rating claim), a TDIU claim is on appeal here and is identified on the title page of this decision.

The Board further notes that, in a November 2009 rating decision, the RO denied service connection for bilateral hip sacroiliac joints, and determined that new and material evidence had not been received to reopen a service connection claim for a bilateral knee disability.  The Veteran did not file a timely notice of disagreement with such decision.  


FINDINGS OF FACT

1.  The Veteran's service-connected varicose veins of the right lower extremity have not resulted in an exceptional or unusual disability picture so as to render impractical the application of the regular schedular standards.

2.  Service connection is currently in effect for varicose veins of the right lower extremity (40 percent); post operative residuals of hallux valgus of the left great toe (20 percent); scar of the left great toe(10 percent); and hammertoe deformity of the left great toe (noncompensable), for a combined 60 percent evaluation.

3.  The preponderance of the evidence shows that the Veteran's service-connected disabilities alone do not preclude her from securing and maintaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an extraschedular evaluation for varicose veins of the right lower extremity, currently rated as 40 percent disabling, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 3.321(b)(1) (2010).

2.  The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16(a), (b) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

Here, the VCAA duty to notify was satisfied by way of a June 2008 letter that fully addressed all notice elements of the extraschedular and TDIU claims.  The letter informed the Veteran of what evidence was required to substantiate the claim and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran was also advised as to how disability ratings and effective dates are assigned.  See Dingess, supra.

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The record contains VA medical evidence, private medical evidence, SSA records, and the Veteran's contentions.  The Board is also satisfied that there was substantial compliance with the Board's May 2008 remand directives for referring the Veteran's case to the Under Secretary for Benefits or the Director of Compensation and Pension Service.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Significantly, neither the Veteran nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Extraschedular Evaluation for Varicose Veins of the Right Lower Extremity  

Disability evaluations are determined by comparing a Veteran's present symptomatology with the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2010).

Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors, which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Under those circumstances, where the schedular evaluations are found to be inadequate, a Veteran may be awarded a rating higher than that encompassed by the schedular criteria.  38 C.F.R. § 3.321(b)(1) (2010).  

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

As indicated, in a 2006 decision, the Board found that the Veteran symptoms did not warrant a disability evaluation in excess of 40 percent for varicose veins of the right lower extremity.  Pursuant to the Joint Motion for Remand, the Board, in May 2008, remanded the issue of whether the Veteran was otherwise entitled to an increased rating on an extraschedular basis to the AMC so that the AMC could refer the claim to the Director, Compensation and Pension Service (CPS). 

According to an April 2009 memorandum, the Director of CPS determined that the Veteran is not entitled to an extraschedular evaluation for her varicose veins.

On review, the Board finds that the applicable rating criteria contemplate the Veteran's varicose veins.  In this regard, the record reflects that the Veteran's varicose veins are primarily manifested by persistent edema, induration, skin discoloration, and intermittent findings of and treatment for ulceration, manifestations which are clearly contemplated in the applicable rating criteria.  See 38 C.F.R. § 4.104, Diagnostic Code 7120 (2010).   

The Board emphasizes that the schedular rating criteria are designed to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155 (West 2002).  Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  

In this case, the rating criteria reasonably describe the Veteran's varicose vein disability level and symptomatology and provides for additional or more severe symptoms than currently shown by the evidence; thus, the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate. 

Moreover, as noted, in April 2009, the Director of CPS indicated that he had reviewed the Veteran's claims file and concluded that an extraschedular evaluation for the Veteran's varicose veins of the right lower extremity was not warranted.

Given the facts discussed above, the Board agrees with the determination of the Director of CPS and finds that the Veteran's symptoms do not warrant an extraschedular rating for her service-connected varicose veins of the right lower extremity.  As stated above, the rating criteria are adequate to evaluate the Veteran's disability; thus, an increased evaluation on an extraschedular basis for varicose veins of the right lower extremity is not warranted.  

TDIU Claim

Entitlement to a TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2010).

The governing regulations provide that, to qualify for a TDIU, if there are two or more service-connected disabilities, at least one shall be rated at 40 percent or more, and there shall be sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  If these percentage requirements are not met, then entitlement to benefits may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities and consideration is given to his background including his employment and educational history.  38 C.F.R. § 4.16(b).

In this case, service connection is currently in effect for varicose veins of the right lower extremity (40 percent); post operative residuals of hallux valgus of the left great toe (20 percent); scar of the left great toe (10 percent); and hammertoe deformity of the left great toe (noncompensable), for a combined 60 percent evaluation.  The Veteran does not meet the minimum schedular threshold requirement (of a combined disability rating of 70 percent or more) to be considered for a TDIU rating.  38 C.F.R. § 4.16(a).  

The Veteran does not meet the schedular evaluation for a TDIU as there is no evidence of one disability rated at 60 percent or more, or two or more disabilities, at least one of which is rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  

A TDIU, however, may be awarded on an extraschedular basis if a Veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a), but is still unable to secure and follow a substantially gainful occupation by reason of 
service-connected disabilities.  38 C.F.R. § 4.16(b).  In Bowling v. Principi, 15 Vet. App. 1, 10 (2001), the Court, citing its decision in Floyd v. Brown, 9 Vet. App. 88, 94-97 (1995), held that the Board cannot award a TDIU under 38 C.F.R. § 4.16(b) in the first instance because that regulation requires that the RO first submit the claim to the Director of the Compensation and Pension Service for extraschedular consideration.  

On her formal TDIU application, received in May 2009, the Veteran reported that she last worked full-time as a psychiatric technician in October 1996, and also became too disabled to work at that time.  She indicated that she completed three years of college and received vocational rehabilitation in California in 1995.  She further indicated that she has clerical, computer, and business training, as well as personnel management experience. 

In this case, although the Veteran's varicose veins claim was submitted to the Director of Compensation and Pension for extraschedular consideration, her TDIU claim was not.  Thus, the question becomes whether the Board should remand this case to the RO for submittal of the TDIU claim to the Director of the Compensation and Pension Service for extraschedular consideration.

The Board has carefully reviewed the Veteran's claims folder and concludes that a TDIU is not warranted.  Significantly, the evidence does not show that the Veteran's service-connected varicose veins, postoperative residuals of hallux valgus, scar, and hammertoe deformity, preclude employability.  The Veteran's varicose veins of the right lower extremity appear to be her most disabling service-connected disability, as evidenced by its assigned 40 percent evaluation.  Nevertheless, as indicated above, the rating criteria clearly contemplate her related symptomatology and there is no evidence that such disability along with her other service connected disabilities preclude all forms of substantially gainful employment.  The Board acknowledges that the Veteran was determined to be medically infeasible to return to work by her Vocational Rehabilitation Counselor as far back as 2004 (see January 2010 internal email.)  Nevertheless, the Veteran's medical disabilities are numerous, most of which are unfortunately not service-connected.  In this regard, review of the record reflects that the Veteran has been treated for many non service-connected disabilities, including but not limited to diabetes mellitus, lupus, allergies, hypertension, asthmatic bronchitis, arthritis of the cervical and lumbar spine, peripheral neuropathy, a fatty liver, and chronic bilateral knee and hip pain.   

Thus, although the Veteran's service-connected disabilities cause some functional impairment, as evidenced by her combined 60 percent evaluation, they are not, in and of themselves, shown to preclude her participation in all forms of substantially gainful employment.  In reaching this decision, the Board has considered the Veteran's level of education, her work experience, and the medical evidence of record.  Thus referral of the TDIU claim to the Director of the Compensation and Pension Service for extraschedular consideration is not warranted.  

As the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. 5107(b) (West 2002).

ORDER

An extraschedular evaluation for varicose veins of the right lower extremity, currently rated as 40 percent disabling, is denied.

Entitlement to an award of a TDIU is denied.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


